Citation Nr: 0531232	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating in excess of 60 
percent for ulcerative colitis with cholestatic liver 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 





INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 2005, the Board remanded the matter for 
additional evidentiary development.



FINDINGS OF FACT

1.  The record contains no evidence of pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

2.  There is no evidence of marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.

3.  There is no evidence of near-constant debilitating 
symptoms, such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.

4.  The veteran's inflammatory bowel disease has been 
characterized as moderately disabling; his cholestatic liver 
disease showed no cirrhosis or liver decompensation; and 
there was no evidence of malnutrition or anemia. 



CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
ulcerative colitis with cholestatic liver disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.113, 4.114, Diagnostic Codes 7323, 7345 (as in effect prior 
to and since July 2, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a February 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 2001.   Thereafter, the RO provided 
notice in February 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in January 2003 and 
May 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

In January 2003, the veteran presented for a VA examination.  
The veteran's subjective complaints included loss of stamina 
and fatigue.  Upon examination, the abdomen was normal.  The 
examiner's assessment was inflammatory bowel disease, post 
colonic resection with loose and frequent bowel movements and 
soiling.  The veteran had also developed an incisional hernia 
which was rather large and prohibited from doing heavy work 
that was required from his job.  

In May 2003, the veteran submitted that he had Crohn's 
disease not ulcerative colitis.  His subjective complaints 
included slight anemia, elevated weight and unpredictable 
bowel movements.  

VA treatment records revealed that the veteran's chronic 
ulcerative colitis was characterized as "doing fair at 
best," in February 2002.  At that time, the veteran was also 
anemic.  Subsequent VA treatment records revealed a current 
diagnosis of Crohn's disease.  The veteran consistently 
characterized his energy level and concentration as baseline.  
In August 2004, the veteran had Crohn's disease, which had 
persistently elevated alkaline phosphatase levels.  In 
January 2005, the veteran denied any abdominal pain or weight 
loss.

In May 2005, the veteran reported for an additional VA 
examination.  The veteran related that he was employed by the 
postal service.  The veteran's subjective complaints included 
frequent bowel movements, eight to ten a day, even while 
taking medication.  Bowel movements were accompanied by a 
feeling of crampiness.  The veteran also experienced 
increased pain and bloating every time he ate.  He stated 
that there was usually no blood in his stools, unless he was 
undergoing an infection in the ileal loop pouch.  He did 
experience mild to moderate incontinence.  He characterized 
his appetite as okay.  Although he initially lost weight and 
was malnourished after his surgery, he had recovered and 
maintained his present weight.  Upon examination, the veteran 
weighed 217 pounds and appeared to be a well-developed male 
in no acute distress.   The veteran was not malnourished nor 
was he anemic.  The veteran was diagnosed was diagnosed as 
having inflammatory bowel disease, likely Crohn's disease, 
and liver dysfunction.  The examiner characterized the 
veteran's inflammatory bowel disease as moderately disabling.  
As to the veteran's cholestatic liver disease, the examiner 
stated that the veteran did not appear to have cirrhosis or 
liver decompensation, but an ongoing, smoldering process in 
the liver, which could lead to a severe disability.  As to 
the veteran's overall disability picture, the examiner opined 
that his disability was mild in terms of every day living, 
but more significant in terms of working in a high-pressured 
job environment

II. Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability and held: "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994),

The veteran's disability was originally rated under 
Diagnostic Code 7323 for ulcerative colitis.  Under 
Diagnostic Code 7323, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is awarded for 
moderately severe impairment, with frequent exacerbations; a 
60 percent disability rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

In June 2005, the veteran's disability was characterized as 
ulcerative colitis with cholestatic liver disease and rated 
60 percent disabling pursuant to the criteria of Diagnostic 
Codes 7323 and 7345.  During the pendency of this appeal, VA 
revised the schedular criteria under which certain 
gastrointestinal disabilities are evaluated. See 66 Fed. Reg. 
29,486-489 (May 31, 2001) (effective July 2, 2001).  Although 
Diagnostic Code 7323, pertaining to ulcerative colitis, was 
not revised, Diagnostic Codes 7311, 7312, 7343, 7344, and 
7345 were.

Prior to July 2, 2001, that Diagnostic Code  7345 provided 
that healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  A 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

Because the veteran's service-connected disability includes 
ulcerative colitis with cholestatic liver disease, 
consideration of both the old and amended versions of these 
criteria is necessary.  See 38 C.F.R. §§ 4.113, 4.114.  In 
this case, the schedule of ratings for the digestive system, 
38 C.F.R. § 4.114, provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, as well as 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  As such, the veteran's ulcerative colitis with 
cholestatic liver disease has been rated by the RO by analogy 
under the criteria set forth in Diagnostic Codes 7323 and 
7345, which provide for ulcerative colitis and chronic liver 
disease, without cirrhosis, respectively.

The Board acknowledges the veteran's current diagnosis of 
Crohn's disease; however, this does not change the applicable 
rating criteria.  There is no Diagnostic Code directly 
applicable to Crohn's Disease.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury.  38 C.F.R. § 4.20 (2005).  In the 
present case, the most appropriate code to use to rate 
Crohn's disease by analogy is Diagnostic Code 7323.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the veteran's service-connected ulcerative 
colitis with cholestatic liver disease.  Upon examination, in 
May 2005, the veteran was well nourished and there was no 
evidence of anemia.  The examiner characterized the veteran's 
inflammatory bowel disease as moderately disabling.  As to 
the veteran's cholestatic liver disease, there was no 
evidence of cirrhosis or liver decompensation.  The examiner 
concluded that the veteran's disability was mild in terms of 
every day living, but more disabling with respect to his 
employment.  Accordingly, this assessment did not warrant a 
100 percent disability rating for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver abscess 
under Diagnostic Code 7323.  A 100 percent disability 
evaluation was not warranted under either the former or the 
revised rating criteria of Diagnostic Code 7345 because there 
was no evidence of liver damage or of near-constant 
debilitating symptoms.

Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating in excess of 60 
percent for service-connected bronchial ulcerative colitis 
with cholestatic liver disease.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An increased disability evaluation in excess of 60 percent 
for ulcerative colitis with cholestatic liver disease is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


